United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                            February 13, 2007
               IN THE UNITED STATES COURT OF APPEALS
                                                         Charles R. Fulbruge III
                      FOR THE FIFTH CIRCUIT                      Clerk
                      _____________________

                           No. 06-60313
                       _____________________


FRANKLIN N. DAVIS; CYNTHIA D. DAVIS,
Individually and on behalf of her
Daughter, AMANDA DAVIS,


                                               Plaintiffs-Appellants

versus

UNITED STATES OF AMERICA,

                                                 Defendant-Appellee

                       ---------------------
          Appeal from the United States District Court
             for the Northern District of Mississippi
                           (1:04-CV-329)
                       ---------------------

Before GARWOOD, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Plaintiffs-Appellants appeal the district court’s dismissal of

their Federal Tort Claims Act suit by granting the government’s

motion for summary judgment.   Our review of the record on appeal,

the briefs of the parties, and the oral arguments of counsel

convince us, in our de novo review, that, for the reasons given by




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the district court, its grant of summary judgment should be, and

hereby is,

AFFIRMED.




                               2